SUMMARY ORDER
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 30th day of December, two thousand and five.
UPON DUE CONSIDERATION of this petition for review of the order of the Board of Immigration Appeals (“BIA”), IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the petition for review is DENIED.
Petitioner Artan Domi (“Domi”) petitions for review of an order of the BIA affirming the decision of an Immigration Judge (“IJ”) ordering his removal to Albania and denying his applications for asylum, withholding of removal, and CAT relief. We assume the parties’ familiarity with the facts and procedural history of the case.
This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Jin Hui Gao v. United States Att’y Gen., 400 F.3d 963, 964 (2d Cir.2005); Zhou Yun Zhang v. INS, 386 F.3d 66, 73-79 (2d Cir.2004); Ramsameachire v. Ashcroft, 357 F.3d 169, 178-83 (2d Cir.2004); Secaida-Rosales v. INS, 331 F.3d 297, 306-13 (2d Cir.2003); Diallo v. INS, 232 F.3d 279, 286-88 (2d Cir.2000).
Upon due consideration, it is ORDERED that the petition for review is hereby DENIED because the IJ’s adverse credibility finding was supported by substantial evidence. Having completed our review, the *124stay of removal that the Court previously granted in this petition is VACATED.